SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant (“Appellant”), proceeding pro se, filed suit under 42 U.S.C. § 1983, alleging that the defendants denied dental services to him and thereby violated his constitutional rights. He appeals from the district court’s sua sponte dismissal, pursuant to 28 U.S.C. § 1915(e)(2), of his complaint.1 The Appellant raises several arguments on appeal, all of which we find to be without merit for substantially the reasons stated by the district court. While we note that § 1915 dismissals are highly disfavored, here the district court properly reviewed the complaint liberally and in accordance with the standards for dismissal under § 1915(e)(2); the court correctly discerned that this was one of the unusual cases in which such dismissal was appropriate, and in which any amendment would be futile. See generally Pino v. Ryan, 49 F.3d 51, 52-54 (2d Cir.1995). We further note that, because the district court’s dismissal of the action was proper, it did not deprive the Appellant of his right to a jury trial.
Accordingly, we AFFIRM the judgment of the district court.

. The Office of the Clerk of the Court received a telephone call from the Appellant on the date scheduled for oral argument, stating that he had withdrawn his appeal. The court, however, has no record of receiving any such withdrawal.